Case: 20-11157      Document: 00516004769         Page: 1     Date Filed: 09/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 September 7, 2021
                                  No. 20-11157                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Bernice Benitez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:20-CR-26-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Bernice Benitez has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Benitez has filed a response in which she raises claims of ineffective


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11157      Document: 00516004769           Page: 2   Date Filed: 09/07/2021




                                     No. 20-11157


   assistance of counsel and requests an extension of time to seek the
   representation of retained counsel. Benitez’s motion for an extension of time
   is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir.
   1998). Additionally, the record is not sufficiently developed to allow us to
   make a fair evaluation of Benitez’s claims of ineffective assistance of counsel;
   we therefore decline to consider the claims without prejudice to collateral
   review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Benitez’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2